Exhibit 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) executed
as of February 5, 2016, and effective at the Effective Time, is by and among:
(a) MAD CATZ, INC., a Delaware corporation (together with its successors and
permitted assigns, the “Borrower”), (b) MAD CATZ INTERACTIVE INC., a Canadian
corporation, and 1328158 ONTARIO INC., an Ontario corporation, each as a
Guarantor and collectively with the Borrower, the Credit Parties (c) the
undersigned lenders party hereto (collectively, the “Lenders” and each a
“Lender”) and (d) NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, and
including its successors and permitted assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties, the Lenders and Administrative Agent entered into
that certain Loan and Security Agreement dated as of June 30, 2015 (as
heretofore amended, supplemented or otherwise modified, the “Original Loan
Agreement”, and as amended hereby, the “Loan Agreement”), for the purposes and
consideration therein expressed, pursuant to which the Lenders became obligated
to make Loans to the Borrowers as therein provided; and

WHEREAS, the Credit Parties, the Lenders and the Administrative Agent desire to
amend the Original Loan Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by the Lenders to the Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

Definitions and References

Section 1.1 Terms Defined in the Original Loan Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Loan Agreement shall have the same meanings whenever
used in this Amendment.

ARTICLE II

Amendments to Original Loan Agreement

Section 2.1 Amendments to Financial Covenants. Section 9.14(a) of the Original
Loan Agreement is hereby amended and restated to read as follows:

“(a) EBITDA for Parent and its consolidated Subsidiaries, for any Fiscal Month
of Parent, determined as of the last day of such Fiscal Month, shall not be less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Page 1



--------------------------------------------------------------------------------

Applicable Fiscal Month

   Required Minimum EBITDA

December 2015

   ($1,000,000)

January 2016

   ($2,300,000)

February 2016

   ($7,000,000)

Each Fiscal Month thereafter

   the Specified EBITDA for such Fiscal Month”

ARTICLE III

Conditions of Effectiveness

Section 3.1 Effective Time. This Amendment is effective as of the date first
written above once the following conditions precedent have been satisfied in
full (the “Effective Time”):

(a) Administrative Agent shall have received, at Administrative Agent’s office,
a duly executed counterpart of this Amendment from each Credit Party;

(b) Administrative Agent shall have received, in immediately available funds, an
amendment fee equal to $20,000; and

(c) No Default or Event of Default shall have occurred and be continuing.

ARTICLE IV

Representations and Warranties

Section 4.1 Representations and Warranties of Credit Parties. In order to induce
Administrative Agent and the Lenders to enter into this Amendment, each Credit
Party hereby represents and warrants to Administrative Agent and the Lenders
that:

(a) The representations and warranties contained in Article VII of the Original
Loan Agreement are true and correct in all material respects at and as of the
Effective Time; provided, however, those representations and warranties
containing a reference to a particular date shall continue to be qualified by
reference to such date;

(b) It is duly authorized to execute and deliver this Amendment and is duly
authorized to borrow and perform its obligations under the Loan Agreement and
the other Loan Documents. It has duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Credit Party hereunder;

(c) The execution and delivery by it of this Amendment, the performance by it of
its obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with, violate or constitute a breach or
default under (i) any provision of

 

Page 2



--------------------------------------------------------------------------------

Applicable Law applicable or binding upon it, except where such conflict,
violation, breach or default reasonably would not be expected to result in a
Material Adverse Effect, (ii) its organizational documents, (iii) any agreement
or instrument to which it is a party or which is otherwise binding upon it, or
(iv) any material judgment, license, order or permit applicable to or binding
upon it;

(d) Except for those which have been duly obtained, no consent, approval,
exemption, authorization or other action by, notice to, or filing with any
Governmental Authority or third party is required in connection with the
execution and delivery by such Credit Party of this Amendment or to consummate
the transactions contemplated hereby; and

(e) When duly executed and delivered, this Amendment will constitute a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to enforcement of creditors’ rights.

ARTICLE V

Miscellaneous

Section 5.1 Ratification of Agreement. The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to the Original
Loan Agreement, as amended by this Amendment. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Administrative Agent or
Lenders under the Loan Agreement or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement or any other Loan Document.

Section 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of the Credit Parties herein shall survive the execution and
delivery of this Amendment and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered by any Credit Party
hereunder or under the Loan Agreement to Administrative Agent shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such Credit Party under this Amendment and under the Loan Agreement.

Section 5.3 Loan Document. This Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.

Section 5.4 Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS CONFLICT OF
LAW PRINCIPLES.

Section 5.5 Counterparts; Fax. This Amendment may be executed in any number of
counterparts and signature pages may be detached from multiple separate
counterparts and attached to the same document. A telecopy or other electronic
transmission of any such executed counterpart signature page shall be deemed
valid as an original.

 

Page 3



--------------------------------------------------------------------------------

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

CREDIT PARTIES: MAD CATZ, INC., as Borrower By:   /s/ Darren Richardson Name:  
Darren Richardson Title:   President & CEO

 

1328158 ONTARIO INC., as a Guarantor and a Credit Party By:   /s/ Darren
Richardson Name:   Darren Richardson Title:   President & CEO

 

MAD CATZ INTERACTIVE, INC. as a Guarantor and a Credit Party By:   /s/ Darren
Richardson Name:   Darren Richardson Title:   President & CEO

 

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LENDER AND LENDER: NEWSTAR BUSINESS CREDIT, LLC By:
  /s/ Greg Gentry Name:   Greg Gentry Title:   SVP

 

Signature Page